CONCURRING
SULLIVAN, P.J.
Appellee Penn Central Transportation Company advances several bases upon which State v. Holder and State v. Rentchler (1973), 260 Ind. 336, 295 N.E.2d 799 can be distinguished. The argument is not without merit but I am now, as when I concurred specially in State v. Palmwic Indiana Realty, Inc. (1973), 156 Ind. App. 488, 297 N.E.2d 479, compelled to read the majority opinion in Holder — Rentschler to preclude the award of attorney fees under TR. 41(A)(2) in any condemnation action dismissed by the condemnor.
The underpinning of the Holder — Rentschler result is that such fees must be authorized by statute or by contract and may not be ordered paid solely as a discretionary condition of dismissal.
*132Thus, as in Palmwic, I concur but do so in the hope that the Supreme Court might reevaluate the course heretofore taken and under these circumstances, permit a trial court to award attorney fees under TR. 41(A)(2) for condemnees who are put to unwarranted expense for the defense of actions improvidently brought by condemnors and which are voluntarily abandoned.
NOTE — Reported at 369 N.E.2d 1109.